
	
		III
		111th CONGRESS
		1st Session
		S. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2009
			Mr. Vitter (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the goals of Catholic Schools
		  Week and honoring the valuable contributions of Catholic schools in the United
		  States.
	
	
		Whereas Catholic schools in the United States have
			 received international acclaim for academic excellence while providing students
			 with lessons that extend far beyond the classroom;
		Whereas Catholic schools present a broad curriculum that
			 emphasizes the lifelong development of moral, intellectual, physical, and
			 social values in the young people of the United States;
		Whereas Catholic schools in the United States today
			 educate 2,270,913 students and maintain a student-to-teacher ratio of 14 to
			 1;
		Whereas the faculty members of Catholic schools teach a
			 highly diverse body of students;
		Whereas the graduation rate for all Catholic school
			 students is 95 percent;
		Whereas 83 percent of Catholic high school graduates go on
			 to college;
		Whereas Catholic schools produce students strongly
			 dedicated to their faith, values, families, and communities by providing an
			 intellectually stimulating environment rich in spiritual character and moral
			 development; and
		Whereas in the 1972 pastoral message concerning Catholic
			 education, the National Conference of Catholic Bishops stated, Education
			 is one of the most important ways by which the Church fulfills its commitment
			 to the dignity of the person and building of community. Community is central to
			 education ministry, both as a necessary condition and an ardently desired goal.
			 The educational efforts of the Church, therefore, must be directed to forming
			 persons-in-community; for the education of the individual Christian is
			 important not only to his solitary destiny, but also the destinies of the many
			 communities in which he lives.: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 goals of Catholic Schools Week, an event cosponsored by the National Catholic
			 Educational Association and the United States Conference of Catholic Bishops
			 that recognizes the vital contributions of thousands of Catholic elementary and
			 secondary schools in the United States; and
			(2)commends Catholic
			 schools, students, parents, and teachers across the United States for their
			 ongoing contributions to education, and for the vital role they play in
			 promoting and ensuring a brighter, stronger future for the United
			 States.
			
